Exhibit 10.1

 

HARBORONE BANCORP, INC.

 

2017 STOCK OPTION AND INCENTIVE PLAN

 

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the HarborOne Bancorp, Inc. 2017 Stock Option and
Incentive Plan (the “Plan”). The purpose of the Plan is to encourage and enable
the officers, employees and Non-Employee Directors of HarborOne Bancorp, Inc.
(the “Company”) and its Subsidiaries, including HarborOne Bank (the “Bank”),
upon whose judgment, initiative and efforts the Company largely depends for the
successful conduct of its businesses to acquire a proprietary interest in the
Company. It is anticipated that providing such persons with a direct stake in
the Company’s welfare will assure a closer identification of their interests
with those of the Company and its shareholders, thereby stimulating their
efforts on the Company’s behalf and strengthening their desire to remain with
the Company.

 

The following terms shall be defined as set forth below:

 

“Administrator” means either the Board or Governance Committee of the Board or a
similar committee performing the functions of the compensation committee and
which is comprised of not less than two Non-Employee Directors who are
independent.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.

 

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

 

“Effective Date” means the date on which the Plan becomes effective as set forth
in Section 21.

 

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined by reference to market quotations on the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ
Global Select Market or another national securities exchange. If there are no
market quotations for such date, the determination shall be made by reference to
the last date preceding such date for which there are market quotations or as
otherwise determined in good faith by the Administrator.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

1

--------------------------------------------------------------------------------


 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

 

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: total shareholder return; net income (loss) (either
before or after interest, taxes, depreciation and/or amortization); changes in
the market price of the Stock; economic value-added; acquisitions or strategic
transactions; operating income (loss); return on capital, assets, equity, or
investment; expense; margins; operating efficiency; customer satisfaction;
earnings (loss) per share of Stock; market shares and number of customers; any
of which may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group. The
Administrator may appropriately adjust any evaluation performance under a
Performance Criterion to exclude any of the following events that occurs during
a Performance Cycle: (i) asset write-downs or impairments, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reporting
results, (iv) accruals for reorganizations and restructuring programs, and
(v) any item of an unusual nature or of a type that indicates infrequency of
occurrence, or both, including, among others, those described in management’s
discussion and analysis of financial condition of operations appearing in the
Company’s annual report to shareholders for the applicable year and/or in the
Financial Accounting Standards Board’s authoritative guidance.

 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals. Each such period shall not be less than 12 months.

 

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

 

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified performance goals.

 

“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.

 

“Restricted Stock Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

2

--------------------------------------------------------------------------------


 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
sale of the Bank by the Company at a time when the Bank represents at least
50 percent of the assets of the Company, (iii) a merger, reorganization or
consolidation or other business combination pursuant to which the Company is not
the survivor of such merger, consolidation or other business combination or the
holders of the Company’s outstanding voting power and outstanding stock
immediately prior to such transaction do not own a majority of the outstanding
voting power and outstanding stock or other equity interests of the resulting or
successor entity (or its ultimate parent, if applicable) immediately upon
completion of such transaction, (iv) the sale of all of the Stock of the Company
to an unrelated person, entity or group thereof acting in concert, or (iv) a
change in control of the Company within the meaning of the Change in Bank
Control Act and the Rules and Regulations promulgated by the Federal Deposit
Insurance Corporation at 12 C.F.R. Section 303.82(b) with respect to the Bank
and the Board of Governors of the Federal Reserve System at 12 C.F.R.
Section 225.41(b) with respect to the Company, as in effect on the date hereof
and (v) any other transaction in which the owners of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction other than as a result of the
acquisition of securities directly from the Company. In addition to the
foregoing, and not in limitation thereof, a Sale Event shall also be deemed to
have occurred if, during any period of two consecutive years, individuals who
constitute the Board at the beginning of such two-year period cease for any
reason to constitute at least a majority of the Board, as the case may be;
provided, however, that for purposes of this sentence, an individual shall be
deemed to have been a director at the beginning of such period if such
individual was elected, or nominated for election, by the Board, as the case may
be, by a vote of at least two-thirds of the directors who were either directors
at the beginning of the two-year period or were so elected or nominated by such
directors. Notwithstanding the foregoing, in no extent shall a reorganization of
the Company or the Bank solely within its corporate structure or a second-step
conversion constitute a Sale Event for purposes of the Plan.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by shareholders, per share of
Stock pursuant to a Sale Event.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

 

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.  ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)  Administration of Plan.  The Plan shall be administered by the
Administrator.

 

(b)  Powers of Administrator.  The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

 

(i)    to select the individuals to whom Awards may from time to time be
granted;

 

(ii)   to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;

 

(iii)  to determine the number of shares of Stock to be covered by any Award;

 

(iv)  to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

 

(v)   to accelerate at any time the exercisability or vesting of all or any
portion of any Award in circumstances involving the grantee’s death, disability,
retirement or termination of employment, or a change in control (including a
Sale Event);

 

(vi)  subject to the provisions of Section 5(c), to extend at any time the
period in which Stock Options may be exercised; and

 

(vii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

(c)  Award Certificate.  Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

 

(d)  Indemnification.  Neither the Board nor the Administrator, nor any member
of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

 

4

--------------------------------------------------------------------------------


 

SECTION 3.  STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)  Stock Issuable.

 

(i)  General.  The maximum number of shares of Stock reserved and available for
issuance under the Plan shall be 2,077,577 shares, subject to adjustment as
provided in this Section 3. For purposes of this limitation, the shares of Stock
underlying any Awards that are forfeited, canceled or otherwise terminated
(other than by exercise) shall be added back to the shares of Stock available
for issuance under the Plan. Notwithstanding the foregoing, the following shares
shall not be added to the shares authorized for grant under the Plan: (i) shares
tendered or held back upon exercise of an Option or settlement of an Award to
cover the exercise price or tax withholding, and (ii) shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right upon exercise thereof. In the event the Company
repurchases shares of Stock on the open market, such shares shall not be added
to the shares of Stock available for issuance under the Plan. The shares
available for issuance under the Plan may be authorized but unissued shares of
Stock or shares of Stock reacquired by the Company.

 

(ii)  Limitations.  Notwithstanding the foregoing, the maximum number of shares
of Stock that may be delivered pursuant to the exercise of Stock Options is
1,483,984 shares (all of which may be granted as Incentive Stock Options), and
the maximum number of shares of Stock that may be issued as Restricted Stock
Awards or Restricted Stock Units is 593,593 shares. Subject to such overall
limitations, shares of Stock may be issued up to such maximum number pursuant to
any type or types of Award; provided, however, that the maximum number of shares
of Stock, in the aggregate, that may be subject to either (i) Stock Options or
(ii) Restricted Stock Awards and Restricted Stock Units granted to any one
employee may not exceed 25 percent of the respective maximum number of shares
that may be delivered pursuant to this Section 3(a)(ii). In addition, Stock
Options or Stock Appreciation Rights with respect to no more than 74,199 shares
of Stock may be granted to any one individual grantee during any one calendar
period.

 

(b)  Maximum Awards to Non-Employee Directors.  Notwithstanding anything to the
contrary in this Plan, the maximum number of shares of Stock, in the aggregate,
that may be subject to either (i) Stock Options or (ii) Restricted Stock Awards
and Restricted Stock Units granted to any one Non-Employee Director may not
exceed five percent of the respective maximum number of shares that may be
delivered pursuant to Section 3(a)(ii), and, in addition, all Non-Employee
Directors, in the aggregate, may not receive more than 30 percent of the maximum
number of shares of Stock that may be delivered or issued pursuant to
Section 3(a). The value of all Awards awarded under this Plan and all other cash
compensation paid by the Company to any Non-Employee Director in any calendar
year shall not exceed $1,200,000. For the purpose of this limitation, the value
of any Award shall be its grant date fair value, as determined in accordance
with ASC 718 or successor provision but excluding the impact of estimated
forfeitures related to service-based vesting provisions.

 

(c)  Changes in Stock.  Subject to Section 3(d) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or

 

5

--------------------------------------------------------------------------------


 

proportionate adjustment in (i) the maximum number of shares reserved for
issuance under the Plan, including the maximum number of shares that may be
issued in the form of Incentive Stock Options, (ii) the number of Stock Options
or Stock Appreciation Rights that can be granted to any one individual grantee
and the maximum number of shares that may be granted under a Performance-Based
Award, (iii) the number and kind of shares or other securities subject to any
then outstanding Awards under the Plan, (iv) the repurchase price, if any, per
share subject to each outstanding Restricted Stock Award, and (v) the exercise
price for each share subject to any then outstanding Stock Options and Stock
Appreciation Rights under the Plan, without changing the aggregate exercise
price (i.e., the exercise price multiplied by the number of Stock Options and
Stock Appreciation Rights) as to which such Stock Options and Stock Appreciation
Rights remain exercisable. The Administrator shall also make equitable or
proportionate adjustments in the number of shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration cash dividends paid other than in the ordinary course or any other
extraordinary corporate event. The adjustment by the Administrator shall be
final, binding and conclusive. No fractional shares of Stock shall be issued
under the Plan resulting from any such adjustment, but the Administrator in its
discretion may make a cash payment in lieu of fractional shares.

 

(d)  Mergers and Other Transactions.  In the case of and subject to the
consummation of a Sale Event, the parties thereto may cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree. To the
extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted hereunder shall terminate. In
such case, except as may be otherwise provided in the relevant Award
Certificate, all Options and Stock Appreciation Rights that are not exercisable
immediately prior to the effective time of the Sale Event shall become fully
exercisable as of the effective time of the Sale Event, all other Awards with
time-based vesting, conditions or restrictions shall become fully vested and
nonforfeitable as of the effective time of the Sale Event, and all Awards with
conditions and restrictions relating to the attainment of performance goals may
become vested and nonforfeitable in connection with a Sale Event in the
Administrator’s discretion or to the extent specified in the relevant Award
Certificate. In the event of such termination, (i) the Company shall have the
option (in its sole discretion) to make or provide for a payment, in cash or in
kind, to the grantees holding Options and Stock Appreciation Rights, in exchange
for the cancellation thereof, in an amount equal to the difference between
(A) the Sale Price multiplied by the number of shares of Stock subject to
outstanding Options and Stock Appreciation Rights (to the extent then
exercisable at prices not in excess of the Sale Price) and (B) the aggregate
exercise price of all such outstanding Options and Stock Appreciation Rights; or
(ii) each grantee shall be permitted, within a specified period of time prior to
the consummation of the Sale Event as determined by the Administrator, to
exercise all outstanding Options and Stock Appreciation Rights (to the extent
then exercisable) held by such grantee. The Company shall also have the option
(in its sole discretion) to make or provide for a payment, in cash or in kind,
to the grantees holding other Awards in an amount equal to the Sale Price
multiplied by the number of vested shares of Stock under such Awards.

 

SECTION 4.  ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees and Non-Employee Directors of the Company and its Subsidiaries as are
selected from time to time by the Administrator in its sole discretion.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.  STOCK OPTIONS

 

(a)  Award of Stock Options.  The Administrator may grant Stock Options under
the Plan. Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable, which may differ among individual Awards and grantees. If
the Administrator so determines, Stock Options may be granted in lieu of cash
compensation at the optionee’s election, subject to such terms and conditions as
the Administrator may establish.

 

(b)  Exercise Price.  The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the option price of such Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value on the grant
date.

 

(c)  Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.

 

(d)  Exercisability; Rights of a Shareholder.  Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a shareholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

 

(e)  Method of Exercise.  Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods except to the extent otherwise provided in
the Option Award Certificate:

 

(i)    In cash, by certified or bank check or other instrument acceptable to the
Administrator;

 

(ii)   Through the delivery (or attestation to the ownership following such
procedures as the Company may prescribe) of shares of Stock that are not then
subject to restrictions under any Company plan. Such surrendered shares shall be
valued at Fair Market Value on the exercise date;

 

(iii)  By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and

 

7

--------------------------------------------------------------------------------


 

other agreements as the Company shall prescribe as a condition of such payment
procedure; or

 

(iv)  With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.

 

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 

(f)  Annual Limit on Incentive Stock Options.  To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

 

SECTION 6.  STOCK APPRECIATION RIGHTS

 

(a)  Award of Stock Appreciation Rights.  The Administrator may grant Stock
Appreciation Rights under the Plan.

 

(b)  Exercise Price of Stock Appreciation Rights.  The exercise price of a Stock
Appreciation Right shall not be less than 100 percent of the Fair Market Value
of the Stock on the date of grant.

 

(c)  Grant and Exercise of Stock Appreciation Rights.  Stock Appreciation Rights
may be granted by the Administrator independently of any Stock Option granted
pursuant to Section 5 of the Plan.

 

(d)  Terms and Conditions of Stock Appreciation Rights.  Stock Appreciation
Rights shall be subject to such terms and conditions as shall be determined on
the date of grant by the Administrator. The term of a Stock Appreciation Right
may not exceed ten years. The terms and conditions of each such Award shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees.

 

SECTION 7.  RESTRICTED STOCK AWARDS

 

(a)  Nature of Restricted Stock Awards.  The Administrator may grant Restricted
Stock Awards under the Plan. The terms and conditions of each such Award shall
be determined by the Administrator, and such terms and conditions may differ
among individual Awards and grantees.

 

8

--------------------------------------------------------------------------------


 

Conditions may be based on continuing employment (or other service relationship)
and/or achievement of pre-established performance goals and objectives.

 

(b)  Rights as a Shareholder.  Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
shareholder with respect to the voting of the Restricted Shares and receipt of
dividends; provided that if the lapse of restrictions with respect to the
Restricted Stock Award is tied to the attainment of performance goals, any
dividends paid by the Company during the performance period shall accrue and
shall not be paid to the grantee until and to the extent the performance goals
are met with respect to the Restricted Stock Award. Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Shares shall be
accompanied by a notation on the records of the Company or the transfer agent to
the effect that they are subject to forfeiture until such Restricted Shares are
vested as provided in Section 7(d) below, and (ii) certificated Restricted
Shares shall remain in the possession of the Company until such Restricted
Shares are vested as provided in Section 7(d) below, and the grantee shall be
required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.

 

(c)  Restrictions.  Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate. Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Shares that have not vested at the
time of termination shall automatically and without any requirement of notice to
such grantee from or other action by or on behalf of, the Company be deemed to
have been reacquired by the Company at its original purchase price (if any) from
such grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a shareholder. Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.

 

(d)  Vesting of Restricted Shares.  The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Shares and
shall be deemed “vested.”

 

SECTION 8.  RESTRICTED STOCK UNITS

 

(a)  Nature of Restricted Stock Units.  The Administrator may grant Restricted
Stock Units under the Plan. The terms and conditions of each such Award shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees. Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance goals and objectives. Except in the case of Restricted Stock Units
with a deferred settlement date that complies with Section 409A, at the end of
the vesting period, the Restricted Stock Units, to the extent vested, shall be
settled in the form of shares of Stock. Restricted Stock Units with deferred
settlement dates are subject to Section 409A and shall contain such additional
terms and conditions as the Administrator shall determine in its sole discretion
in order to comply with the requirements of Section 409A.

 

(b)  Election to Receive Restricted Stock Units in Lieu of Compensation.  The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash

 

9

--------------------------------------------------------------------------------


 

compensation otherwise due to such grantee in the form of an award of Restricted
Stock Units. Any such election shall be made in writing and shall be delivered
to the Company no later than the date specified by the Administrator and in
accordance with Section 409A and such other rules and procedures established by
the Administrator. Any such future cash compensation that the grantee elects to
defer shall be converted to a fixed number of Restricted Stock Units based on
the Fair Market Value of Stock on the date the compensation would otherwise have
been paid to the grantee if such payment had not been deferred as provided
herein. The Administrator shall have the sole right to determine whether and
under what circumstances to permit such elections and to impose such limitations
and other terms and conditions thereon as the Administrator deems appropriate.
Any Restricted Stock Units that are elected to be received in lieu of cash
compensation shall be fully vested, unless otherwise provided in the Award
Certificate.

 

(c)  Rights as a Shareholder.  A grantee shall have the rights as a shareholder
only as to shares of Stock acquired by the grantee upon settlement of the
Restricted Stock Units by the issuance of shares of Stock upon the satisfaction
of the applicable restrictions and conditions set forth at the time of grant;
provided, however, that the grantee may be credited with Dividend Equivalent
Rights with respect to the stock units underlying his Restricted Stock Units,
subject to the provisions of Section 11 and such terms and conditions as the
Administrator may determine.

 

(d)  Termination.  Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 18 below, in writing
after the Award is issued, a grantee’s right in all Restricted Stock Units that
have not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

 

SECTION 9.  UNRESTRICTED STOCK AWARDS

 

Grant or Sale of Unrestricted Stock.  The Administrator may grant (or sell at
par value or such higher purchase price determined by the Administrator) an
Unrestricted Stock Award under the Plan. Unrestricted Stock Awards may be
granted in respect of past services or other valid consideration, or in lieu of
cash compensation due to such grantee. The terms and conditions of each such
Award shall be determined by the Administrator, and such terms and conditions
may differ among individual Awards and grantees.

 

SECTION 10.  CASH-BASED AWARDS

 

Grant of Cash-Based Awards.  The Administrator may grant Cash-Based Awards under
the Plan. The Administrator shall determine the maximum duration of the
Cash-Based Award, the amount of cash to which the Cash-Based Award pertains, the
conditions upon which the Cash-Based Award shall become vested or payable, and
such other provisions as the Administrator shall determine. The terms and
conditions of each such Award shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees. Each
Cash-Based Award shall specify a cash-denominated payment amount, formula or
payment ranges as determined by the Administrator. Payment, if any, with respect
to a Cash-Based Award shall be made in accordance with the terms of the Award
and may be made in cash.

 

SECTION 11.  PERFORMANCE SHARE AWARDS

 

(a)  Nature of Performance Share Awards.  The Administrator may grant
Performance Share Awards under the Plan. The Administrator shall determine
whether and to whom Performance Share Awards shall be granted, the performance
goals, the periods during which performance is to be measured, which may not be
less than one year except in the case of a Sale Event, and such other
limitations and conditions as the Administrator shall determine. The terms and
conditions of each such Award shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees.

 

10

--------------------------------------------------------------------------------


 

(b)  Rights as a Shareholder.  A grantee receiving a Performance Share Award
shall have the rights of a shareholder only as to shares of Stock actually
received by the grantee under the Plan and not with respect to shares subject to
the Award but not actually received by the grantee. A grantee shall be entitled
to receive shares of Stock under a Performance Share Award only upon
satisfaction of all conditions specified in the Performance Share Award
Certificate (or in a performance plan adopted by the Administrator).

 

(c)  Termination.  Except as may otherwise be provided by the Administrator
either in the Award agreement or, subject to Section 18 below, in writing after
the Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

 

SECTION 12.  PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

(a)  Performance-Based Awards.  The Administrator may grant one or more
Performance-Based Awards in the form of a Restricted Stock Award, Restricted
Stock Units, Performance Share Awards or Cash-Based Award payable upon the
attainment of Performance Goals that are established by the Administrator and
relate to one or more of the Performance Criteria, in each case on a specified
date or dates or over any period or periods determined by the Administrator. The
Administrator shall define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for any Performance Cycle. Depending on
the Performance Criteria used to establish such Performance Goals, the
Performance Goals may be expressed in terms of overall Company performance or
the performance of a division, business unit, or an individual. Each
Performance-Based Award shall comply with the provisions set forth below.

 

(b)  Grant of Performance-Based Awards.  With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.

 

(c)  Payment of Performance-Based Awards.  Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award. All determinations by the Administrator with respect to
Performance-Based Awards shall be final, binding and conclusive.

 

(d)  Maximum Award Payable.  The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is 148,398 shares of
Stock (subject to adjustment as provided in Section 3(c) hereof) or $2,500,000
in the case of a Performance-Based Award that is a Cash-Based Award.

 

SECTION 13.  DIVIDEND EQUIVALENT RIGHTS

 

(a)  Dividend Equivalent Rights.  The Administrator may grant Dividend
Equivalent Rights under the Plan. A Dividend Equivalent Right may be granted
hereunder to any grantee as a component of an award of Restricted Stock Units or
Performance Share Award or as a

 

11

--------------------------------------------------------------------------------


 

freestanding award. The terms and conditions of Dividend Equivalent Rights shall
be specified in the Award Certificate. Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently or may be deemed to
be reinvested in additional shares of Stock, which may thereafter accrue
additional equivalents. Any such reinvestment shall be at Fair Market Value on
the date of reinvestment or such other price as may then apply under a dividend
reinvestment plan sponsored by the Company, if any. Dividend Equivalent Rights
may be settled in cash or shares of Stock or a combination thereof, in a single
installment or installments. A Dividend Equivalent Right granted as a component
of an Award of Restricted Stock Units or Performance Share Award shall provide
that such Dividend Equivalent Right shall be settled only upon settlement or
payment of, or lapse of restrictions on, such other Award, and that such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such other Award.

 

(b)  Termination.  Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 18 below, in writing
after the Award is issued, a grantee’s rights in all Dividend Equivalent Rights
shall automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

 

SECTION 14.  TRANSFERABILITY OF AWARDS

 

(a)  Transferability.  Except as provided in Section 14(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

 

(b)  Administrator Action.  Notwithstanding Section 14(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Stock Options to his or her
immediate family members, to trusts for the benefit of such family members, or
to partnerships in which such family members are the only partners, provided
that the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a grantee for value.

 

(c)  Family Member.  For purposes of Section 14(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

 

(d)  Designation of Beneficiary.  To the extent permitted by the Company, each
grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or after the grantee’s death. Any such designation shall be
on a form provided for that purpose by the Administrator and shall not be
effective until received by the Administrator. If no beneficiary has been
designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, the beneficiary shall be the grantee’s estate.

 

12

--------------------------------------------------------------------------------


 

SECTION 15.  TAX WITHHOLDING

 

(a)  Payment by Grantee.  Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.

 

(b)  Payment in Stock.  Subject to approval by the Administrator, a grantee may
elect to have the Company’s tax withholding obligation satisfied, in whole or in
part, by authorizing the Company to withhold from shares of Stock to be issued
pursuant to any Award a number of shares with an aggregate Fair Market Value (as
of the date the withholding is effected) that would satisfy the withholding
amount due; provided, however, that to the extent necessary to avoid adverse
accounting treatment such share withholding may be limited to the minimum
required tax withholding obligation. The Administrator may also require Awards
to be subject to mandatory share withholding up to the required withholding
amount. For purposes of share withholding, the Fair Market Value of withheld
shares shall be determined in the same manner as the value of Stock includible
in income of the Participants.

 

SECTION 16.  SECTION 409A AWARDS

 

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

SECTION 17.  TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

 

(a)  Termination of Employment.  If the grantee’s employer ceases to be a
Subsidiary, the grantee shall be deemed to have terminated employment for
purposes of the Plan.

 

(b)  For purposes of the Plan, the following events shall not be deemed a
termination of employment:

 

(i)    a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another, or to another
related entity in connection with a reorganization of the Company or the Bank
solely within its corporate structure or a second-step conversion; or

 

(ii)   an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

 

13

--------------------------------------------------------------------------------


 

SECTION 18.  AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section 3(c) or 3(d), without prior shareholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and re-grants or cancellation of Stock
Options or Stock Appreciation Rights in exchange for cash or other Awards. To
the extent required under the rules of any securities exchange or market system
on which the Stock is listed, to the extent determined by the Administrator to
be required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code, or to ensure that compensation
earned under Awards qualifies as performance-based compensation under
Section 162(m) of the Code, Plan amendments shall be subject to approval by the
Company shareholders entitled to vote at a meeting of shareholders. Nothing in
this Section 18 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(c) or 3(d).

 

SECTION 19.  STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 20.  GENERAL PROVISIONS

 

(a)  No Distribution.  The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

 

(b)  Delivery of Stock Certificates.  Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records). Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded. All Stock certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or

 

14

--------------------------------------------------------------------------------


 

advisable to comply with federal, state or foreign jurisdiction, securities or
other laws, rules and quotation system on which the Stock is listed, quoted or
traded. The Administrator may place legends on any Stock certificate to
reference restrictions applicable to the Stock. In addition to the terms and
conditions provided herein, the Administrator may require that an individual
make such reasonable covenants, agreements, and representations as the
Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or requirements. The Administrator shall
have the right to require any individual to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Administrator.

 

(c)  Shareholder Rights.  Until Stock is deemed delivered in accordance with
Section 20(b), no right to vote or receive dividends or any other rights of a
shareholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

 

(d)  Other Compensation Arrangements; No Employment Rights.  Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.

 

(e)  Trading Policy Restrictions.  Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.

 

(f)  Clawback Policy.  Awards under the Plan shall be subject to any applicable
clawback policy of the Company, as such may be in effect from time to time.

 

(g)  Regulatory Requirements.  The grant and settlement of Awards under the Plan
shall be conditioned upon and subject to compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12. U.S. 1828(k), and the rules and regulations
promulgated thereunder.

 

SECTION 21.  EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon shareholder approval in accordance with
applicable state law, the Company’s bylaws and articles of incorporation, and
applicable stock exchange rules. No grants of Stock Options and other Awards may
be made hereunder after the tenth anniversary of the Effective Date and no
grants of Incentive Stock Options may be made hereunder after the tenth
anniversary of the date the Plan is approved by the Board.

 

SECTION 22.  GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts,
applied without regard to conflict of law principles.

 

15

--------------------------------------------------------------------------------